DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is rejected as indefinite for the recitation of “the crown, first leg and the second leg extending obliquely from the crown” in lines 1-3.  It is unclear how the crown of the staple can be oblique to itself.  In the interest in compact prosecution the claim will be examined as if it only related to the legs of the staple.
Claim 7 is rejected as indefinite for depending upon an indefinite claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al (US Patent Pub. 20170296174A1) in view of Taylor et al (US Patent Pub. 20130231667A1).
Wahl discloses a sterile staple implant system for use during a surgery (Fig. 1-6). Specifically in regards to claim 1, Wahl discloses a staple inserter (100) and a surgical staple (116); a staple retention clip (128) configured to keep a crown (132) fixedly engaged with a plurality of grips (120,124) (Fig. 1-3B; and Page 3 Para. [0029]-[0030],[0031],[0034] and claims 1, 5, and 9-10) . Wahl also discloses wherein the staple (116) comprises a crown (132) coupled a first leg (136) at a first end and coupled with a second leg (140) at a second end; and the first and 
Taylor discloses a sterile staple implant system for use during a surgery (Fig. 1). Specifically in regards to claim 1, Taylor discloses a staple (14) having a crown (18) coupled to a first leg (20A) at a first end and coupled with a second leg (20B) at a second end; and the first and second legs (20a,b) comprise a plurality of teeth (24) biased towards the crown (18) (Fig. 1; and Page 2Para. [0035]-[0036] and [0038]).  It would have been obvious to a person of skill in the art at the time the invention was made to modify the teeth on the legs (136,140) of the staple (116) of Wahl to be biased towards the crown as taught in Taylor in order to enable easy insertion of the surgical staple, while also inhibiting removal of the surgical staple from the bone parts after insertion (Page 2 Para. [0036] and [0038]).
In regards to claim 2, Wahl discloses wherein the staple retention clip (128) is configured to retain the surgical staple (116) in a relaxed state during sterilization, packaging, and shipping (Fig. 1-2b; and Page 3 Para. [0030],[0031],[0034]-[0035] and claim 9).
In regards to claim 3
In regards to claim 4, Wahl discloses wherein the group of instruments (instruments shown in 64 in Fig. 1) comprises at least the staple inserter (100), the surgical staple (116), a bone drill (72), a drill guide (68), and a locator pin (76) (Fig. 1; and Page 3 Para. [0029] and Page 4 Para. [0037] and claim 3). 
In regards to claim 5, Wahl discloses wherein the group of instruments further comprises any of various surgical tools, such as drill sizers, forceps, staple removal tools, temporary pins, drill depth stops, fusion bone plates, bone plate fasteners, compression screws, and the like (Page 3 Para. [0029] and Page 4 Para. [0037] and claim 4).
In regards to claim 6, Wahl discloses wherein the first leg (136), and the second leg (140) extend obliquely from the crown (132) and toward one another at an acute angle (As can be seen in fig. 2a-3b, the legs 136,140 are obliquely placed from the crown 132 such that they are positioned at a slanting position with respect to the crown.  In addition, as can be seen in Fig. 2a-3b, the legs 136,140 in the relaxed position are angled towards one another in a converging state thus creating an acute angle and when the staple is distracted the legs are moved to be parallel to one another.) (Fig.2a-3b, Page 4 Para. [0035]).
In regards to claim 7, Wahl discloses wherein the plurality of teeth are configured to engage with a bone (Fig. 2a-3b; and Page 3 Para. [0030]).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new combination of references disclosed herein.  Specifically, the Taylor reference which discloses the biased teeth limitation as is now recited in the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.